Opinion by
Oliver, C. J.
An examination of the record showed that the merchandise in question is not chiefly used for the amusement of children and that the electric motors are chiefly used by adults, possessing technical knowledge concerning the basic principles of electricity, in the manufacture or construction of various electrical products. Since it was stipulated that the electric motors in question have as an essential feature an electrical element or device and that they are in chief value of metal, the claim of the plaintiffs was sustained.